Name: First Commission Directive 76/14/EEC of 15 December 1975 amending the Annex to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs
 Type: Directive
 Subject Matter: agricultural activity;  plant product;  food technology
 Date Published: 1976-01-09

 Avis juridique important|31976L0014First Commission Directive 76/14/EEC of 15 December 1975 amending the Annex to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs Official Journal L 004 , 09/01/1976 P. 0024 - 0024 Greek special edition: Chapter 03 Volume 14 P. 0145 Spanish special edition: Chapter 03 Volume 9 P. 0227 Portuguese special edition Chapter 03 Volume 9 P. 0227 Finnish special edition: Chapter 3 Volume 65 P. 0016 Swedish special edition: Chapter 3 Volume 65 P. 0016 FIRST COMMISSION DIRECTIVE of 15 December 1975 amending the Annex to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (76/14/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (1), and in particular Article 6 thereof, Whereas this Directive provides for the contents of the Annex to be regularly amended to take account of developments in scientific and technical knowledge; Whereas the maximum permitted levels fixed for the undesirable substances listed in Part A of the said Annex must refer to feedingstuffs with a specified moisture content; Whereas the results of recent scientific or technical tests and findings require that the contents of the Annex should be added to or amended; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to the Council Directive of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs shall be amended in accordance with the following Articles. Article 2 Part A "Substances (ions or elements)" is amended as follows: 1. The heading of the third column shall read as follows: "Maximum content in mg/kg (ppm) of feedingstuffs referred to a moisture content of 12 %". 2. Under No 1 "Arsenic", in the first indent of the second column add "and dried sugar beet pulp and dried molasses sugar beet pulp" after "and from dried clover". Article 3 In Part B "Products", No 4 "Theobromine", the second and the third columns shall read as follows: >PIC FILE= "T0009018"> Article 4 The Member States shall bring into force by 1 April 1976 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States. Done at Brussels, 15 December 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 38, 11.2.1974, p. 31.